Citation Nr: 1549898	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-149 92A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for coronary artery disease, status-post myocardial infarction.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy, secondary to diabetes mellitus.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to a compensable initial evaluation for bilateral hearing loss prior to July 11, 2011.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran is a long-time member of the United States Navy Reserve; he had a period of active duty from August 2007 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Nashville, Tennessee, Regional Office (RO), which denied service connection for hypertension, sinusitis, diabetes with neuropathy, and coronary artery disease.  The RO also granted service connection for bilateral hearing loss and assigned a 0 percent rating from April 30, 2008.

In an August 2011 rating decision issued during the pendency of the appeal, the RO granted an increased 10 percent evaluation for bilateral hearing loss, effective July 11, 2011.  Although the Veteran attempted to file a new notice of disagreement (NOD) with the assigned effective date of the increase, any such objection is subsumed by the ongoing appeal for increased evaluation which covers the entirety of the period of service connection.  Moreover, it appears from his correspondence and statements made at his November 2012 hearing that the Veteran is satisfied with the 10 percent evaluation assigned since July 11, 2011.  The issue has therefore been recharacterized to reflect the sole remaining evaluation stage on appeal.

The Veteran testified at a November 2011 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.

The Veteran's claims were most recently remanded in January 2014 for additional development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for coronary artery disease, hypertension, diabetes mellitus, peripheral neuropathy, and chronic sinusitis are addressed in the REMAND portion of the decision below and REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 11, 2011, the audiometric examinations correspond to no greater than a level II hearing loss for the right ear and no greater than a level V hearing loss for the left ear.  

2.  The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.  


CONCLUSION OF LAW

An initial 10 percent rating for bilateral hearing loss is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in February 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for higher initial rating for his bilateral hearing loss, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for bilateral hearing loss has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization in this matter who has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA examination in April 2009.  Again, the Veteran is only appealing the bilateral hearing loss rating assigned prior to July 2011.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria prior to July 2011.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the Board concludes the April 2009 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran contends that he is entitled to a compensable disability rating for his bilateral hearing loss prior to July 11, 2011.  

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Scores are simply matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or Table VIA in determining the appropriate numeric designation when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the veteran had puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

By way of background, the RO awarded service connection for bilateral hearing loss in an October 2009 rating decision.  It assigned an initial, noncompensable rating, effective April 30, 2008.  The Veteran appealed the initial rating assigned.  In an August 2011 rating decision, the RO increased the Veteran's bilateral hearing loss rating to 10 percent disabling, effective July 11, 2011.  The Veteran did not disagree with the 10 percent rating, but continued to disagree with the noncompensable rating prior to that time.  

In an August 2007 audiogram, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
-5
30
70
25
LEFT
25
40
60
65
47.5

No speech recognition testing was performed at that time, but he was not cleared to work in noise unless cleared by an occupational medical provider or audiologist.  

Following his claim, the Veteran was afforded a VA audiological examination in April 2009, during which puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
10
40
75
33.75
LEFT
35
50
70
70
56.25

Maryland CNC speech recognition scores were 90 percent in the right ear, and 72 percent in the left ear.  The examiner diagnosed mild to moderately-severe sensorineural hearing loss in the left ear and a severe sensorineural hearing loss above 2000 Hz in the right ear.  The examiner opined that the Veteran's bilateral hearing loss impacted his occupational activities inasmuch as he has hearing difficulty.  The Veteran described his symptoms as causing difficulty hearing without use of visual cues-both at a distance and with background noise.  He reports having to ask others to repeat themselves, and currently uses hearing aids.  

The Veteran's next VA examination was performed in July 2011 which resulted in the 10 percent rating, effective July 11, 2011.  He did not appeal this rating assigned.  As such, the Board will not discuss the details of the July 2011 examination in this opinion.  

The Veteran received hearing aids from the VAMC, and continues to undergo treatment there for his bilateral hearing loss disability.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to an initial 10 percent rating, but no higher, for his bilateral hearing loss.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and V for the left ear in the 2009 audiological examination.  Such degrees of hearing loss warrant a 10 percent evaluation under Table VII.  The Veteran's numeric designations, however, do not correspond with levels that would warrant a rating in excess of 10 percent.  Additionally, the Veteran does not meet the threshold for an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.86 (a) & (b).  

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  As such, a 10 percent rating, but no higher, is warranted for his bilateral hearing loss prior to July 11, 2011.  

The probative medical evidence does not show the Veteran's hearing loss has ever reached a level warranting a rating in excess of 10 percent during the appeal period.  As such, staged ratings are inapplicable for the timeframe on appeal.  See Fenderson, 12 Vet. App. at 119.  Considering the results of the VA examinations, entitlement to an initial, 10 percent rating, but no higher, for bilateral hearing loss is granted.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports difficulty hearing, he must ask others to repeat themselves, and use of hearing aids.  The current 10 percent rating under Diagnostic Code 6100 is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for posttraumatic stress disorder (PTSD), lumbar spine disorder, radiculopathy of the bilateral lower extremities, and tinnitus.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that the Veteran has not contended he was unemployable due to his service-connected bilateral hearing loss during this appeal period.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected bilateral hearing loss had a profound effect on his ability to work in and of itself during the appeal period in question.  Importantly, the Veteran is in receipt of a TDIU from February 21, 2014.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

An initial 10 percent rating for bilateral hearing loss is granted.  


REMAND

Unfortunately, the Board finds that further development is necessary regarding the Veteran's service connection claims for coronary artery disease, hypertension, diabetes mellitus, peripheral neuropathy, and chronic sinusitis.  

Diabetes, Hypertension, and Coronary Artery Disease

The evidence of record shows that the Veteran's hypertension and diabetes mellitus were diagnosed in the late-1990s, and his coronary artery disease soon thereafter.  The Veteran began active duty in August 2007.

In his April 2008 report of medical history at discharge, the Veteran reported that his blood pressure has worsened since his last examination, but also endorsed using medications for his hypertension, heart disability, and diabetes mellitus.  He indicated that he planned on seeking VA disability benefits for these three disabilities.  Importantly, the Veteran was discharged from the reserves, in part, due to his heart disability.  

The Veteran was afforded a VA general medical examination in April 2009, during which his diabetes mellitus, hypertension, and coronary artery disease diagnoses were confirmed.  He was also noted to have secondary peripheral neuropathy due to his diabetes mellitus.  The examiner did not, however, provide an opinion as to the etiology of the Veteran's claimed conditions.  The Board finds that a remand is necessary to determine whether these disabilities are etiologically related to or were aggravated during his period of active duty.  

Sinusitis

The Veteran contends that he has sinusitis with its onset during military service.  

He was treated for sinusitis symptoms between March 2006 and May 2006-at which time he was diagnosed as having persistent rhinosinusitis.  A 2008 treatment records also show notations of sinusitis.  

During his April 2009 VA examination, the Veteran was noted to have chronic sinusitis, but physical examination of the sinuses was normal.  The examiner provided no etiological opinion.  The Board finds that a remand is necessary to determine whether the Veteran has chronic sinusitis and whether it is etiologically related to or aggravated during his period of active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to an appropriate examiner for an opinion as to the nature and etiology of the Veteran's claimed heart disability.  The electronic claims folder should be available to the examiner for review.  

It is left to the examiner's discretion whether to examine the Veteran.  

Following review of the electronic claims file, the examiner should identify any heart disability present, including hypertension.  The examiner should review the entire electronic claims file and provide the following opinions:

a) Is there clear and unmistakable evidence that any diagnosed heart disability and hypertension preexisted his active service.  If so, the examiner should also provide an opinion regarding whether any such preexisting disability DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. the disorder was not aggravated by service).

b) If the examiner determines that any heart disability and hypertension did not clearly and unmistakably preexist service, he or she shoulder provide an opinion whether it is at least as likely as not (50 percent or greater) that the Veteran's current heart disability and hypertension are related to any injury or disease in service. 

In providing answers to the above inquiry, the examiner should be advised that aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Refer the case to an appropriate examiner for an opinion as to the nature and etiology of the Veteran's claimed diabetes mellitus with peripheral neuropathy.  The electronic claims folder should be available to the examiner for review.

It is left to the examiner's discretion whether to examine the Veteran.  

Following review of the electronic claims file, the examiner should identify any diagnosis related to his diabetes mellitus, including peripheral neuropathy.  The examiner should review the entire electronic claims file and provide the following opinions:

a) Is there clear and unmistakable evidence that any diagnosed diabetes mellitus with peripheral neuropathy preexisted his active service.  If so, the examiner should also provide an opinion regarding whether any such preexisting disability DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. the disorder was not aggravated by service).

b) If the examiner determines that diabetes mellitus and peripheral neuropathy did not clearly and unmistakably preexist service, he or she shoulder provide an opinion whether it is at least as likely as not (50 percent or greater) that the Veteran's current diabetes mellitus with peripheral neuropathy are related to any injury or disease in service. 

In providing answers to the above inquiry, the examiner should be advised that aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See id. 

3.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed sinus disability.  The electronic claims folder should be available to the examiner for review. 

It is left to the examiner's discretion whether to examine the Veteran.  

Following review of the electronic claims file, the examiner should identify any current sinus-related diagnosis.  The examiner should review the entire electronic claims file and provide the following opinions:

a) Is there clear and unmistakable evidence that any diagnosed sinus disability preexisted his active service.  If so, the examiner should also provide an opinion regarding whether any such preexisting disability DID NOT increase in severity beyond the natural progression of the disability during active duty (i.e. the disorder was not aggravated by service).

b) If the examiner determines that sinus disability did not clearly and unmistakably preexist service, he or she shoulder provide an opinion whether it is at least as likely as not (50 percent or greater) that the Veteran's current sinus disability is related to any injury or disease in service. 

In providing answers to the above inquiry, the examiner should be advised that aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See id.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


